Not for Publication

                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY


 AMA REALTY LLC,

                Plaintiff
                                                          Civil Action No. 13-457 (JMV) (MF)
         V.
                                                                        OPINION
 9440 FAIRVIEW AVENUE LLC, et al.,

                Defendants.


   I.         BACKGROUND

        The parties dispute the content of the final judgment in this matter. This action came before

the Court and was tried to ajury from October 21, 2019 to November 4, 2019. The jury rendered

a verdict in favor of Plaintiff on November 4, 2019. The Court then sent counsel a draft final

judgment for review. The parties responded with numerous letters as to the draft final judgment.

D.E. 340, 341, 342, 343, 345. Due to the parties’ disagreements, the Court held a telephone

conference with counsel, liE. 346, and set forth a briefing schedule for additional submissions

concerning the final judgment, D.E. 347. The parties then submitted letter briefs, D.E. 348, 351,

352, which the Court reviewed.

        Plaintiff AMA Realty LLC (“AMA”) filed its initial Complaint on January 23, 2013. D.E.

1. It then filed a First Amended Complaint (“FAC”) on September 9, 2013. D.E. 31. The

Defendants were 9440 Faliwiew Avenue LLC (“9440 Fairview”); Joseph M. Sanzari Inc.; Timothy

Murray; North Bergen Asphalt LLC; Joseph M. Sanzari; and Tilcon New York Inc. (“Tilcon”).

All Defendants except for 9440 Fairview and Tilcon were identified during the litigation as the

“Sanzari Defendants.” The FAC asserted the following counts against all Defendants except
Tilcon: Count One for violations of the Racketeer Influenced and Corrnpt Organizations Act

(“RICO”), Count Two for RICO conspiracy, Count Three for breach of contract, Count Four for

negligence, Count Five for unjust enrichment, Count Six for violations of the Clean Water Act

(“CWA”), Count Seven for fraud, and Count Nine for punitive damages. Id. Count Eight was a

claim for private nuisance against Tilcon. In their amended Answer, Defendants filed a third-party

complaint against Perfect Body & Fenders Co., Inc. (“Perfect Body”) for contribution and

indenmification, and counterclaims against Plaintiff for breach of contract, breach of the duty of

good faith and fair dealing, and unjust enrichment. D.E. 64.’

          On December 28, 2017, the Court issued three Opinions and Orders as to summary

judgment motions. Tilcon’s motion for summary judgment was granted. D.E. 219,220. Summary

judgment was also granted to the remaining Defendants on Counts One and Two and to the Sanzari

Defendants on Counts Four, Five, Seven, and Nine. D.E. 215, 216. Perfect Body was granted

summary judgment as to certain claimed damages. D.E. 217, 218.

          The matter then proceeded to trial. At the close of Plaintiffs case, judgment as a matter of

law was granted as to Count Six and as to all Sanzari Defendants. D.E. 329. Perfect Body was

also dismissed from the case. On November 4, 2019, the jury returned a verdict in favor of Plaintiff

and against 9440 Fairview on Count Three for breach of contract.               The verdict was for

$1,208,414.44.

    II.      ANALYSIS

          The amount of the verdict is not disputed for purposes of the final judgment. Instead, the

parties dispute who is entitled to the moniker of “prevailing party” for purposes of awarding costs.



  The Third-Party Complaint also named Millennium Resource Recovery, Ltd., who was later
terminated from the case. D.E. 175.


                                                   2
Federal Rule of Civil Procedure 54(d)( 1) provides that “costs     —   other than attorney’s fees   —   should

be allowed to the prevailing party.” The Court concludes that Plaintiff is the prevailing party vis

à-vis 9440 Faiiwiew. Plaintiff is not the prevailing party as to the other Defendants because all

were dismissed at the summary judgment stage or on the completion of Plaintiffs case.2

       The United States Supreme Court has said the following of the term prevailing party:

               In designating those parties eligible for an award of litigation costs,
               Congress employed the term “prevailing party,” a legal term of art.
               Black’s Law Dictionary 1145 (7th ed.l999) defines “prevailing
               party” as “[a] party in whose favor a judgment is rendered,
               regardless of the amount of damages awarded <in certain cases, the
               court will award attorney’s fees to the prevailing party>.—Also
               termed successfid party.” This view that a “prevailing party” is one
               who has been awarded some relief by the court can be distilled from
               our prior cases.

Buckhannon Rd. and Care Home, Inc. v. West Virginia Dept. of Health and Human Resources,

532 U.S. 598, 603 (2001) (footnote omitted). Both AMA and 9440 Faiwiew rely on the Third

Circuit’s decision in Institutionalized Juveniles v. Sec   y   ofPublic We(fare, 758 F.2d 897 (3d Cir.

1985). In that case, the Circuit indicated that “[w]e have recently held that ‘[t]he standard used in

this circuit for determining a plaintiffs prevailing party status is whether plaintiff achieved ‘some

of the benefit sought’ by the party bringing the suit.” Id. at 910 (quoting NAACP v. Wilmington



2 Defense counsel argues that the Sanzari Defendants should be considered prevailing parties as to
AMA. D.E. 348. As noted, at the end of Plaintiffs case-in-chief, the Court granted Rule 50
motions as to the CWA claim and as to all Sanzari Defendants. Winning on a Rule 50 motion for
a judgment as a matter of law can result in a party being considered a prevailing party under Rule
54. See Lapierre v. Executive Industries, Inc., 117 F.R.D. 328, 329 (D. Conn. 1987). Yet, the
Court does not grant costs for the following reasons. The Court is not aware of any costs relevant
to the CWA claim as no evidence (or at least no evidence of substance) was submitted on the claim
at trial. The evidence at trial as to the unjust enrichment claim was also necessary as to the breach
of contract claim, on which Plaintiff did prevail. In other words, the Court is not aware of any
additional costs incurred by defense counsel as to the unjust enrichment claim. Yet, Mr. Sanzari,
individually, arguably could be considered entitled to costs on the unjust enrichment claim because
he had separate counsel (Mr. Klingeman and Ms. Nau) representing him at trial, but Mr. Sanzari’s
counsel have not moved for costs.
                                                  3
Medical Center, Inc., 689 F.2d 1161, 1167 (3d Cir. 1982) (citing Bagby v. BeaL 606 F.2d 411, 415

(3d Cir.1979)), cert denied, 460 U.S. 1052 (1983)).         Institutionalized Juveniles interpreted

“prevailing party” under 42 U.S.C.     § 1988 rather than Rule 54. Nevertheless, the Third Circuit
later indicated that the same standard applies to a “prevailing party” under Rule 54. Tyler v.

O’Neill, 112 Fed. Appx. 158, 161 (3d Cir. 2004) (citing Institutionalized Juveniles, 758 F.2d at

910).

        Clearly, AMA has obtained “some relief’ or “some of the benefit sought” in the form of a

verdict in excess of $1.2 million. To the extent 9440 Fairview considered this a “de minimis

recovery,” D.E. 352 at 6, the Court disagrees. Of note, 9440 Fairview did not avail itself of Federal

Rule of Procedure 68 and make an offer ofjudgment in this case. If 9440 Fairview had, and the

final verdict had been less favorable to AMA than the offer, then 9440 could have limited

Plaintiffs costs as of the date of the offer.

        In arguing that it is the prevailing party, 9440 Fairview relies on Tyler, 112 Fed. Appx. at

158. In that case, the plaintiff was a minority shareholder who sued for breach of fiduciary duty,

fraud, RICO, and RICO conspiracy. Id. at 159. A jury awarded the plaintiff $225,000 for breach

of fiduciary duty and fraud; the jury also found in favor of the plaintiff on the defendant’s

counterclaim. Id. at 160. The trial court, however, vacated the judgments as to the breach of

fiduciary and fraud claims, finding that both were barred by the statute of limitations. Id. The

defendants were then awarded costs. Id.

        On appeal, the Third Circuit rejected the plaintiffs arguments that the defendants were not

the prevailing parties. The Circuit first reviewed the considerations applicable to whether a side

qualifies as a prevailing party:

                       In this Circuit, the standard used for determining prevailing
                party status is “whether plaintiff achieved ‘some of the benefit

                                                  4
               sought’ by the party bringing the suit.” Institutionalized Juveniles,
               758 F.2d at 910 (citations omitted). In applying this standard, it is
               important to identi& the relief plaintiff sought and, when relevant,
               the legal theories upon which relief was based. Id. at 911.
               Ordinarily, a party in whose favor judgment is rendered is the
               prevailing party for purposes of Rule 54(d). 10 Charles Alan
               Wright, Arthur R. Miller & Mary Kay Kane, Federal Practice &
               Procedure § 2667 (3d ed.1998). Because the test focuses on the
               relief actually obtained, however, “[i]n assessing who is a prevailing
               party, we look to the substance of the litigation’s outcome,” and
               “refuse to give conclusive weight to the form of the judgment.” Ross
               v. Horn, 598 F.2d 1312, 1322 (3d Cir.1979), cert. denied, 448 U.s.
               906 (1980). It logically follows from this approach that a party is
               prevailing to the extent extrajudicial relief renders claims moot.
               Institutionalized Juveniles, 758 F.2d at 911 (citing Horn, 598 F.2d
               at 1322). Moreover, significant to the prevailing party inquiry is
               whether the resolution of the dispute materially altered the legal
               relationship between the parties. See Truesdell v. Philadelphia
               Hous. Auth., 290 F.3d 159, 163—64 (3d Cir.2002). This may occur
               through, for example, an enforceable judgment on the merits, or a
               settlement agreement enforceable through a court-ordered consent
               decree. Buckhannon Bd. And Care Home, Inc. v. West Virginia
               Dept. OfHealth and Human Res., 532 U.S. 598, 604 (2001).

                        Where a defendant successfully defends against a plaintiffs
               substantial claims and judgment is entered accordingly, the
               defendant is generally considered the prevailing party for purposes
               of Rule 54(d)(1). See, e.g., Russian River Watershed Protection
               Comm. v. City ofSanta Rosa, 142 F.3d 1136, 1144 (9th Cir.1998)..
                  “[A] determination of who is the prevailing party for purposes of
               awarding costs should not depend on the position of the parties at
               each stage of the litigation but should be made when the controversy
               is finally decided[.]” Wright, Miller & Kane, supra § 2667.

Tyler, 112 Fed. Appx. at 161 (second and third alterations added). In light of these considerations,

the court in Tyler indicated that “we agree with the District Court that [plaintiffs] success in

obtaining discovery and pre-trial settlement of one of his minor claims does not justi awarding

him prevailing party status. Appellant failed to obtain relief on any of his major claims[.]” Id.

The Circuit similarly disagreed that the defendants were not prevailing parties because they did

not win their counterclaim. Id. at 161-62.



                                                 5
          Turning to the case at hand, Plaintiff obtained relief on one of its major claims, the breach

of contract count. As a result, Tyler is distinguishable. Likewise, 9440 Fairview’s reliance on

Raab v. City of Ocean City, 833 F.3d 286 (3d Cir. 2016) is misplaced. In that case, one municipal

defendant was the prevailing party because it was granted summary judgment on all of the

plaintiffs claims. Id. at 297. Here, by comparison, 9440 Fairview did not prevail on the breach

of contract claim.3

          9440 Fairview makes two final arguments. First, it states that AMA should not be entitled

to recover costs unrelated to the breach of contract count. However, if 9440 Fairview believes that

AMA is seeking costs to which it is not entitled, 9440 Fairview may seek review from the Court

pursuant to Local Civil Rule 54.1(h). Second, 9440 Fairview contends that it wishes to preserve

its right to file an attorney fee application. Without passing on the merits of such an application,

the Court will permit 9440 Fairview leave to file such an application if it believes it is warranted.

   III.       CONCLUSION

          For the foregoing reasons, the Court finds that Plaintiff is the prevailing party under Rule

54. An appropriate Final Judgment accompanies this Opinion.



Dated: December 30, 2019

                                                                             C’
                                                        John Michael Vazqu       1j
                                                        United States District Vu     e




  The Court is somewhat sympathetic to 9440 Fairview’s argument because 9440 Fairview made
clear at trial that it was acknowledging that it breached the relevant lease. The primary issue at
trial was the amount of damages due, and the jury ultimately reached a number more in accord
with 9440 Fairview’s position than that of AMA’s. Yet, as noted, Rule 68 could have been an
appropriate vehicle for 9440 to limit potential costs, but 9440 Fairview did not avail itself of the
offer ofjudgment.
                                                    6
